    Case 2:18-cv-06893-SJO-FFM Document 60 Filed 01/22/20 Page 1 of 3 Page ID #:1442

 Name and address:
             DAVID OLAN david@olanlaw.com
            TROY SKINNER Troy@olanlaw.com
                    OLAN LAW OFFICE
     212 Marine Street, Suite 100, Santa Monica, CA 90405


                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
 STEPHANIE CLIFFORD a.k.a.                                                     CASE NUMBER
 STORMY DANIELS,
                                                           Plaintiff(s),                              18-CV-06893-SJO-FFM
                   v.
                                                                                  APPLICATION OF NON-RESIDENT ATTORNEY
 DONALD J. TRUMP                                                                        TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                          PROHACVICE
 INSTRUCTIONS FOR APPLICANTS
 (1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personaUy sign, in ink, the cerl'iflcat{on in
     Section ll, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
     supplement responses is provided i11 Section IV. The applicant must also attach a Certificate of Good Standing (issued within tfre last 30
     days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
     completed Application with its original ink signature, together with any attachment(s). to a single Portable Document Format (PDF) file.
 (2) Have the designated Local Coimsel file the Application electronically using the Court's CM/ECF System ("Motiolu and Related Filings
     ==> Applications/Ex Parte Applications/Motions/Petitions/Requests:=> Appear Pro Hae Vice (G-64)"), attach a Proposed Order (using
     Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time offiling (using a credit card).
     The fee is required for each case in which the applicantfiles an Application. Failure to pay the fee at the time offiling will be grounds for
     denying the Application. Out-of-state federal governme11t attorneys are not required to pay tJ,e $400fee. (Certain attorneys for the
     United States are also exempt from the -requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
     Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 BREWSTER, CLARK 0
 Applicant's Name (Last Name, First Name & Middle Initial)                                             check here iffederal government attorney □
 Brewster & De Angelis
 Firm/Agency Name
 2617 E. 21st St                                                           918-742-2021                            918-742-2197
                                                                           Telephone Number                        Fax Number
 Street Address
 Tulsa, OK 74114                                                                                 cbrewster@brewsterlaw.com
 City, State, Zip Code                                                                                   E-mail Address

I have been retained to represent the following parties:
 Stephanie Clifford                                                        IR] Plaintif.f(s)   D Defendant(s) D Other: --------
                                                                           □ Plaintiff(s)      D Defendant(s) D Other: --------
 Name(s) of Party(ies) Represented
List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.
                   Name ofCourt                           Date ofAdmission                Active Member in Good Standi11g? (ifnot, please explain)
 Oklahoma State Courts                                       05/08/1981                 Yes
Texas State Courts                                           09/10/1983                 Yes
Northern District of Oklahoma                                11/20/1981                 Yes

G-64 (11/18}               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                 Pagel of3
    Case 2:18-cv-06893-SJO-FFM Document 60 Filed 01/22/20 Page 2 of 3 Page ID #:1443


 List all cases in which the applicant has applied to this Court for pro hac vice status• in the previous three years (continue in Section IV if
 needed):
         Case Number                                     Title o(Action                              Date o(Application       Granted /Denied?
 NIA




 If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:
   NIA




Has the applicant previously registered as a CM/ECF user in the Central District of California?            D    Yes      IR] No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?         D    Yes      0    No


                                                                                               Previous E-mail Used (ifapplicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF'') System to be admitted to practice pro hac
vice in this Court. Submission ofthis Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court s,igns an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.


           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
               and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
               maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
               Rule 83-2.1.3.4.

                        1/22/2020                                      Clark 0. Brewster
               Dated   ------------
                                                                       Applicant's Name (please type
                                                                                                       �

                                                                          e7�
                                                                      Applicant's Signature




G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 2 of3
    Case 2:18-cv-06893-SJO-FFM Document 60 Filed 01/22/20 Page 3 of 3 Page ID #:1444


 SECTION ill- DESIGNATION OF LOCAL COUNSEL
 Olan, David
 Designee's Name (Last Name, First Name & Middle Initial)
 Olan Law Office
 Firm/Agency Name
 212 Marine St., Ste. 100                                          310-566-0010
                                                                   Telephone Number                        Fax Number
 Street Address                                                    david@olanlaw.com
 Santa Monica, CA 90405                                           E-mail Address
 City, State, Zip Code                                             144634
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

               Dated     1/22/2020                                David Olan
                                                                  Designee's Name (please type or print)
                                                                      DO
                                                                  Designee's Signature
SECTION IV- SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

  Eastern District of Oklahoma       11/20/1981 - Yes (good standing)
  Western District of Oklahoma       09/02/1992 - Yes (good standing)
  10th Circuit Court of Appeals      09/26/1986 - Yes (good standing)
  9th Circuit Court of Appeals       03/11/2019 - Yes (good standing)




G-64 (11/18)             APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAG VICE                       Page 3 of3
